Pfeifer, J.,
dissenting.
{¶ 28} Ohio long ago decriminalized sexual acts between consenting adults. In 1972, the General Assembly enacted Am.Sub.H.B. No. 511, literally rewriting Ohio’s criminal code, its first complete revision since 1815. In Summary of Am. Sub. H.B. 511: The New Ohio Criminal Code (1973), the Legislative Service Commission discussed the rewriting of Ohio’s criminal code relating to sexually oriented offenses:
{¶ 29} “Chapter 2907 deals with three main categories of crimes: sexual assaults and displays; prostitution offenses; and offenses related to the dissemination of obscenity and matter harmful to juveniles.
{¶ 30} “The principle] on which the first group of offenses is founded is that sexual activity of whatever kind between consenting adults in private ought not to be a crime * * ” (Emphasis added.) Id. at 13.
{¶ 31} The majority reads R.C. 2907.03 as making certain private, consensual sexual relations between two adults illegal. R.C. 2907.03(A)(5) and its legislative history indicate that that statute is designed to protect children, not to criminalize sexual activity between consenting adults. Imbued in R.C. 2907.03(A)(5) is the notion of parental, or quasi-parental, responsibility and control over the victim. It makes illegal sexual conduct that occurs when “[t]he offender is the other person’s natural or adoptive parent, or a stepparent, or guardian, custodian, or person in loco parentis of the other person.” The Summary of Am. Sub. H.B. 511, supra, at 14, indicates that it is children and those who are unable to care for themselves that are being protected by the statute: “Incestuous conduct is also included, though defined in broader terms than formerly, so as to include not only sexual conduct by a parent with his child, but also sexual conduct by a stepparent with his step-child, a guardian with his ward, or a custodian or person in loco parentis with his charge.” Contrary to the majority’s reading of the Legislative Service Commission’s Comments to the statute, R.C. 2907.03(A)(5) does not “protect! ] the family unit more broadly”; instead, it protects children against a broader class of persons who can exert a parental role. In State v. Noggle (1993), 67 Ohio St.3d 31, 33, 615 N.E.2d 1040, this court wrote that “[sjimply put, [R.C. 2907.03(A)(5)] applies to the people the child goes home to.” A stepparent, who may not even have married his or her spouse until after the spouse’s children had reached adulthood, has no legal responsibility to his or her adult stepchildren.
John D. Ferrero, Stark County Prosecuting Attorney, and Ronald Mark Caldwell, Assistant Prosecuting Attorney, for appellee.
J. Dean Carro, University of Akron School of Law, Appellate Review Office, for appellant.
Marc Dann, Attorney General, Douglas Cole, State Solicitor, Diane R. Brey, Deputy Solicitor, and Michael L. Stokes, Assistant Solicitor, urging affirmance for amicus curiae, Attorney General of Ohio.
{¶ 32} The majority writes that the statute “advances its goal of protection of the family unit from the destructive influence of sexual relationships between parents or stepparents and their children or stepchildren.” I suspect that the statute was not employed in this case as a means to preserve Ohio’s fractured extended families. Rather, the state used R.C. 2907.03(A)(5) as a means to prosecute a strict-liability, slam-dunk sex offense that does not allow the defendant to present any evidence regarding the consent of the victim. R.C. 2907.03(A)(5) provides a shortcut to a conviction. This sort of use of the statute demeans its true purpose. The consent of the alleged victim should remain a valid defense in cases involving adults.